  Case 5:21-cv-00078-JPB-JPM Document 1 Filed 05/19/21 Page 1 of 9 PageID #: 1




                                                                                            Attachment A
                       IN THE UNITED STATES DISTRICT COURT   ~
                   FOR THE NORTHERN DISTRICT OF WEST VIRGIN1~A;

                                       q~o~9-o~7l
   L15P ~4aTei-k~1                                          )
   2D ~ ~O()                                                )                                             o~o
        ~4~’ M~                  ~       ‘~-~               )
  (Full name under which you were convicted,                )   Petition for Habeas Corpus
  prison number, place of confinement, and                  )   Pursuant to 28 U.S.C. § 2241
  full mailing address)                                     )
                                                            )
                               Petitioner,                  )
           vs.                                              )   Civil Action No.                         ~
                                                                (to be assigned by Clerk)
  2. ~u~ji5 CoMp1e~cAei~
  (Name of Warden ~r other authorized person                )          ~                            ~
  where you are incarcerated)                               )
                                                            )
                               Respondent.                  )
                                                           )
  Important notes to read before completing this form:

  *        Please read the entire petition before filling it out. Answer oniy those questions
           which pertain to your claim(s).


           This petition concerns (check the appropriate box):

           LI        a conviction
                     a sentence
           LI       jail or prison conditions
           LI       prison disciplinary proceedings
           LI       a parole problem
           LI       other, state briefly:    ___________




United States District Court                          6                 Northern District of West Virginia-201]
  Case 5:21-cv-00078-JPB-JPM Document 1 Filed 05/19/21 Page 2 of 9 PageID #: 2




                                                                                   Attachment A




  2.       Are you represented by counsel?         D   Yes        J~No
           If you answered yes, list your counsel’s name and address:



  3.       List the name and lo,catio of the court which imposed your sentence:
                                  ~




  4.       List the case number, if known: ~ ~JC~?

  5.       List the nature of the offense for which the sentence was imposed:
            ?o~e~or~           ~j+L t~f


  6.       List the date each sentence was imposed and the terms of the sentence:
           i~/~d V/~(1/2-~) ~h~-~4               ~k9f7 ~Io /2~?~s ~


  7.       What was your plea to each count? (Check one)

          N         Guilty
                    Not Guilty
           U        Nob Contendere




United States District Court                   7               Northern District of West Virginia-201]
  Case 5:21-cv-00078-JPB-JPM Document 1 Filed 05/19/21 Page 3 of 9 PageID #: 3




                                                                                       Attachment A

  8.       If you were found guilty after a plea of not guilty, how was that finding made?

           El       Ajury
           El       A Judge without a jury
           El       A Magistrate Judge without a jury

  9.       Did you appeal from the judgment of conviction or imposition of the sentence?

                    D          Yes            No

  10.      If you did appeal, give the following information for each appeal:

           A.       Name of Court: ____________________________________
           B.       Result: ____________________________________________________________
           C.       Date of Result:  _________________________________________________


           D.       Grounds raised (List each one):




                    Note: if you filed an appeal in more than one court, attach an additional
                    sheet of paper of the same size and give all of the information requested in
                    Question 10, A through D.

  11.       Other than a direct appeal from the judgment of conviction and sentence, have you
           previously filed any petitions, applications, or motions with respect to this
           judgment in any court, state or federal? This is called a post-conviction pleading.

                    D      Yes                No

           If your answer was yes, complete the following sections:


           A.       First post-conviction proceeding:
                    1.     Name of Court: ___________________________________

United States District Court                       8               Northern District of West Virginia-2011
  Case 5:21-cv-00078-JPB-JPM Document 1 Filed 05/19/21 Page 4 of 9 PageID #: 4




                                                                                        Attachment A

                    2.         Nature of Proceeding:
                    3.         Grounds Raised:________________________________________


                    4.         Did you receive an evidentiary hearing? D Yes     C No
                    5.         Result: ______________________________________________________
                    6.         Date of Result:
                                             ___________________________________________




           B.       Second post-conviction proceeding:
                    1.   Name of Court: ___________________________________
                    2.   Nature of Proceeding:
                    3.   Grounds Raised: ______________________________________
                    4.   Did you receive an evidentiary hearing? D Yes C No
                    5.   Result:     ________________________________________________________


                    6.   Date of Result:     _____________________________________________




           C.       Did you appeal to the result of the post conviction proceeding(s) to the
                    highest court having jurisdiction?
                    1.    First proceeding: C Yes C No Result:              __________________


                    2.    Second proceeding: C Yes C No        Result:      __________________




           D.       If you did not appeal the adverse result ofthe post-conviction proceeding(s),
                    explain briefly why not: ______________________________________



  12.      For your information, the following is a list of the most frequently raised grounds
           for relief in applications for habeas corpus pursuant to 28 U.S.C. §2241. You may
           raise any grounds which you may have other than those listed. However, in this
           application, you should raise all available grounds on which you base your
           petition. Do not check any of these listed grounds. If you select one or more of
           these grounds for relief, you must allege facts. The petition will be returned to
           you if you merely check one or more of the grounds:


           A.       U.S. Parole Commission unlawfully revoked my parole.
           B.       Federal Bureau of Prisons unlawfully computed my sentence.



United States District Court                        9               Northern District of West Virginia-2011
  Case 5:21-cv-00078-JPB-JPM Document 1 Filed 05/19/21 Page 5 of 9 PageID #: 5




                                                                                               Attachment A
           C.       Federal Bureau of Prisons unlawfully denied me credit for time served in
                    state or federal prison.
           D.       Federal Bureau of Prisons or State prison system unlawfully revoked my
                    good time credits.
           E.       There is an unlawful detainer lodged against me.
           F.       I am a citizen and resident of a foreign country and I am in custody for an
                    act which I had a right to commit under the laws of my country.
           G.       The act for which I was convicted is no longer considered to be a crime, and
                    I cannot raise this issue in a §2254 petition or a §225 5 motion.

           CAUTION: if you fail to set forth all of the grounds in this petition at this
           time, you may be barred from presenting additional grounds at a later date.

           State clearly every ground on which you are seeking relief. Summarize briefly the
           facts supporting each ground. If necessary, attach a total of five (5) typed or ten
           (10) neatly printed pages maximum for all grounds and all attachments.

           A.   Ground one:
             ~ec~t ~ur~o~ o~ ?c~ô~S ~                                      ~
                                                                                               U


           Supporting facts: tell your story briefly without citing cases or law. You are
           cautioned that you must state facts, not conclusion, in support of your grounds. A
           “rule of thumb” to follow is this: who did exactly what to violate your rights at
           what time and place).
            O~n3 ~s~e~ij                 ~ ~rc~ed ~ c~A~ ~
            v~    n~Jr,a(      i~A4o,1    cis            c).S   rm~   Mu   ~SCA 4Ac(     (o,n,y~
            i~≠4           ~    ~hQrQcS         ~   ~                 ~                /?() ~ai. ~
            ~/                 ~                ~   ~OfpA//l          cLñ~ ~d ~1A~
             ~rt,Sp
                         j/
  B.       Ground two:



United States District court                        JO                      Northern District of West Virginia-20J]
  Case 5:21-cv-00078-JPB-JPM Document 1 Filed 05/19/21 Page 6 of 9 PageID #: 6




                                                                                               Attachment A

            ~oc                                        ~      ~       ~c    4~ ~
             ~e~er~\            ñ~4t~1             ~



           Supporting facts:
           ~ wa~ /iced,~                          ~    ~           o~ 7~aiAn~~      eD
            ,~     A/ocri       ~          A4’
                                            ~J~rIJ1Q     3/~/i~      ~4/t/      4~Ci~Ci.i         ~C/ (‘~/f~,
           ~o         ~     e~e~c~/   /3tir~& ~, ~                   ~
           t~        t~r~f.         i~Thc.~       ~           ~/      ~                                    c7
            -/-~     ~ / ~ 4~
                                      ~1




  C.       Ground three:
           flet~    ~(C~            \1~1€~            ~
              (Oci~~            ~k               ~            ~     ci~ta~




           Supporting facts:
            ~      ~      ‘i/ed ~rIeya~9~≤ ~               0h14,~~~        ~                  ~
            fli~e,’i~~~ ~4r ~ /~‘ ~       ~ t~ ~¼ ~ i-/c,, ,4c~ s      4, /~ o~ -~,         l~~i~’(i~,   ~ki’ç
                            /   ~                  /,,4~~
                                                 ~ ~    7~ cZ
                                                              ~c’
                                                               ~atI~~      C~r~/~I~         e~M/
                                                                                                  ~*h

            /c~/      ~                ~              ~               o.I ~

  D.       Ground four:




United States District Court                             1]                Northern District of West Virginia-2011
  Case 5:21-cv-00078-JPB-JPM Document 1 Filed 05/19/21 Page 7 of 9 PageID #: 7




                                                                                                       Attachment A

            Supporting facts:




   13.     Were all of the above grounds presented to another court, state or federal? If not,
           state which grounds were not presented. If yes, state the name of the court, date of
           decision and the nature of the outcome:




  14.      If this petition concerns prison disciplinary proceedings, a parole problem,
           computation of sentence, or other case under 28 U.S.C. § 2241, answer the
           following questions:

           A.       Did you present the facts in relation to your present petition in the prison’s
                    internal grievance procedure?

                               ~Yes                  LINo

                    1.         If your answer to “A” above was yes, what was the result:
                               e~)~~4/ ~k              ~                    ~                ~
                                  //
                                     ~/ /                        /
                                                                     ~
                                                                     /          /
                               ~      4~ft’. ~   ~ ~7K€     ~~       /~   i’)(i7~    ~“O~’~C/        ~      tj~2
                                f~O       O’~    ~   Wri             1’ ~


                                      C




United States District Court                                12                      Northern District of West Virginia-2011




                                                            ]
  Case 5:21-cv-00078-JPB-JPM Document 1 Filed 05/19/21 Page 8 of 9 PageID #: 8




                                                                                            Attachment A

                       2.         If your answer to “A” above was no, explain:




           B.          If you are a federal prisoner, did you present your claim to the Bureau of
                       Prisons or other federal agency for administrative action?

                                          Yes         ~J        No

                       1.         If your answer to “B” above was yes, what was the result:

                                      i2c/,~~   Th’7’~(~

                       2.         If your answer to “B” above was no, explain:




  15.      Relief: State here, as briefly as possible, exactly what you want the court to do for
           you:

           1.          Make no legal arguments.
           2.          Cite no cases or statutes.

                                       eoar/ ~o ~              ~cP ~
                ~      g,-~           ~ / ,%~ ~        41g  ~ rt;~& / (‘a~, ~
           (? ~ Li r   ~                        ~   C~/a/~ /      ~   01 ~ ~w Cf?~c// 4/
                                                                     ~,                              ~

            ~et~1           ,~                  ~                                ~ Cott~/ ~

          yr~         4o~ 3~/7 ~ ~/                                                   ~ ~           &~C1~V)

          a~c) ~/~i u~4~r ~                                     ~c/é/~/




United States District Court                               13             Northern District of West Virginia-2011
  Case 5:21-cv-00078-JPB-JPM Document 1 Filed 05/19/21 Page 9 of 9 PageID #: 9




                                                                                             Attachment A

  16.      If a previous motion to vacate or modify a prisoner’s sentence, pursuant to Section
           2255, was not filed, or if such a motion was filed and denied, the reasons why
           Petitioner’s remedy by way of Section 2255 is inadequate or ineffective to test the
           legality of the detention.




           Signed this         /       /   day of                             ,   a~(7
                               (day)                     4fionth)                  (year)




                                                         Your Signature
                                                              72a0 ≤e’
                                                         Signature of Attorney (if any)

  I declare (or certify, verify, or state), under penalty of perjury, that the foregoing is true
  and correct.


  Date of Signature:           /3 k~q                    _______________________
                                                         Your ~,i’~’nature




United States District Court                        14                    Northern District of West Virginia-20] 1



                                                    01
